Title: From Thomas Jefferson to James Bowdoin, 10 July 1807
From: Jefferson, Thomas
To: Bowdoin, James


                        
                            Dear Sir
                     
                            Washington July 10. 07.
                        
                        I wrote you on the 10th. of July 06. but, supposing from your not acknoleging the reciept of the letter, that
                            it had miscarried, I sent a duplicate with my subsequent one of Apr. 2. these having gone by the Wasp, you will doubtless
                            have recieved them. since that yours of May 1. is come to hand. you will see, by the dispatches from the department of
                            state, carried by the armed vessel the revenge, into what a critical state our peace with Gr. Britain is suddenly brought,
                            by their armed vessels in our waters. four vessels of war (3. of them two-deckers) closely blockade Norfolk at this
                            instant. of the authority under which this aggression is committed their minister here is unapprised. you will see by the
                            Proclamation of July 2. that (while we are not omitting such measures of force as are immediately necessary) we propose to
                            give Gr. Br. an opportunity of disavowal & reparation, and to leave the question of war, non-intercourse, or other
                            measures, uncommitted to the legislature. this country has never been in such a state of excitement since the battle of
                            Lexington. in this state of things cordial friendship with France, & peace at least with Spain become more interesting.
                            you know the circumstances respecting this last power, which have rendered it ineligible that you should have proceeded
                            heretofore to your destination. but this obstacle is now removed by their recall of Yrujo, & appointment of another
                            minister, & in the mean time of a Chargé des affaires, who has been recieved. the way being now open for taking your
                            station at Madrid, it is certainly our wish you should do so, and that this may be more agreeable to you than your return
                            home, as is sollicited in your’s of May 1. it is with real unwillingness we should relinquish the benefit of your
                            services. nevertheless, if your mind is decidedly bent on that, we shall regret, but not oppose your return. the choice
                            therefore remains with yourself. in the mean time, your place in the joint commission being vacated by either event, we
                            shall take the measures rendered necessary by that. we have seen with real grief the misunderstanding which has taken
                            place between yourself & Genl. Armstrong. we are neither qualified nor disposed to form an opinion between you. we
                            regret the pain which must have been felt by persons both of whom we hold so high a place in our esteem, and we have not
                            been without fear that the public interest might suffer by it. it has seemed however that the state of Europe has been
                            such as to admit little to be done, in matters so distant from them.
                        The present alarm, has had the effect of suspending our foreign commerce. no merchant ventures to send out a
                            single vessel; and I think it probable this will continue very much the case till we get an answer from England. our crops
                            are uncommonly plentiful. that of small grain is now secured South of this and the harvest is advancing here. Accept my
                            salutations & assurances of affectionate esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    